DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/932,036, filed on 07/17/2020, claims foreign priority to  JAPAN 2019-131906 filed on 07/17/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in Response to a Request for Continued Examination wherein claims 1 and 4-8 are pending and ready for examination.  Claim 9 is newly canceled and claims 2-3 were previously canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2019/0331738) in view of Chau et al. (US 2016/0109525) and Van Baak et al. (Response of a lock-in amplifier to noise, 2014).

Regarding Independent claim 1 Kodama teaches:
	“A battery monitoring system employed in a transportation system for monitoring a state of a storage battery composed of an electrolyte and multiple electrodes, the battery monitoring system comprising” (Kodama, fig 1, fig 4, ¶ 0006, 0034, 0039:  Kodama discloses “a battery monitoring system” (fig 4) “employed in a transportation system for monitoring a state of a storage battery composed of an electrolyte and multiple electrodes” (fig 1, ¶ 0006, 0034 & 0039), 
Kodama does not teach: 
“a storage unit that stores one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system”; 
Chau teaches:
“a storage unit that stores one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” (Chau, abstract, ¶ 0041, ¶ 0043-0045:  Chau discloses a battery monitoring system and technique that includes applying test signals to a battery and further about monitoring and detecting noise that may impact the battery monitoring (abstract).  Chau teaches “if the noise spectrum 66 in fig 5 were determined prior to battery 20 testing, the battery monitoring devices 14 could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum 66 to a test  battery cell(s) 18 to avoid the noise signals 44 being present in the DC voltage signal 48 generated across the tested battery cell(s) 18” (¶ 0041 disclosing “a storage unit that stores one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” where the “noise” is “induced from other loads in the battery power system”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to further include noises having a constant frequency similar to the reference frequency generated by a noise source in the transportation system stored in a memory motivated by a desire to apply a known device ready for improvement to yield predictable results (KSR) that improves results of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama teaches “the other loads” are part of a “transportation system” (fig 1).
Kodama teaches:
	“a waveform designator that designates a waveform of an AC signal to be output from the storage battery, the waveform defining at least a frequency thereof as a reference frequency” (Kodama, fig 4, ¶ 0006, ¶ 0057-¶ 0058, ¶ 0060:  Kodama teaches “a waveform designator” (fig 4, oscillator 211) “that designates a waveform of an AC signal to be output from the storage battery” [Par. 0057-0058], “the waveform defining at least a frequency thereof as a reference frequency” as Kodama teaches “an AC signal at a frequency within a prescribed range is successfully applied to a battery module” (¶ 0006)).
	“a signal controller that causes the storage battery to output a response AC signal as a response, the storage battery outputting the response AC signal based on its own power” (Kodama, fig 4 ¶ 0006, ¶ 0058:  Kodama teaches “a signal controller” (fig 4, Measurement device 210, see potentiostat 212) “that causes the storage battery to output a response AC signal as a response”(¶ 0058) as Kodama teaches an application signal is applied to “module M” (the storage battery (¶ 0054)) where the storage battery outputs the response AC signal based on its own power (¶ 0006 & 0058)). 
	“a response signal input unit that receives the response AC signal from the storage battery” (Kodama, fig 4, ¶ 0058:  Kodama teaches “a response signal input unit” (fig 4, measurement device 210, see lock-in amplifier 213) “that receives the response AC signal from the storage battery” (¶ 0058) as Kodama teaches a current is detected “which flows through module M and outputs a result of detection to lock-in amplifier 213 as a response signal from module M” (¶ 0058)).
	“a frequency component detector that detects a target AC signal having a frequency component included in the response AC signal corresponding to the reference frequency” (Kodama, fig 4, ¶ 0059:  Kodama teaches “a frequency component detector” (fig 4, lock-in amplifier 213) “that detects a target AC signal having a frequency component included in the response AC signal corresponding to the reference frequency” as characterized in the functionality of a lock-in amplifier (¶ 0059)). 
	“the frequency component detector detecting the target AC signal by performing a secondary lock-in detection based on a product of a reference signal determined in accordance with the reference frequency of the AC signal designated by the waveform designator and the response AC signal received by the response signal input unit” (Kodama, fig 4, ¶ 0059:  Kodama teaches “a frequency component detector” (fig 4, lock-in amplifier 213) that detects a “target AC signal” having a frequency component included in “the response AC signal” corresponding to “the reference frequency” characterized in the functionality of a lock-in amplifier (¶ 0059),as Kodama teaches “Lock-in amplifier 213 compares a phase of the sinusoidal waves received from oscillator 211 with a phase of the response signal detected by potentiostat 212 and outputs a result of comparison (a phase difference between the sinusoidal waves and the response signal) to analyzer 220” (¶ 0059) thereby disclosing “the frequency component detector detecting the target AC signal by performing a secondary lock-in detection based on a product of a reference signal determined in accordance with the reference frequency of the AC signal designated by the waveform designator and the response AC signal received by the response signal input unit”).
Kodama does not teach:
	“the frequency component detector receiving a noise signal flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal
	therefrom when the waveform designated by the waveform designator is one of the known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system, 
	Chau teaches:
“the frequency component detector receiving a noise signal flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom when the waveform designated by the waveform designator is one of the known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” (Chau, fig. 5, ¶ 0011, ¶ 0019, ¶ 0041, ¶ 0046:  Chau discloses a battery monitoring device that seeks to avoid or reduce noise in the measured signals by determining a noise spectrum of noise signals at defined frequencies and then sets the frequency of the applied test signal to the battery at a determined reduced-noise frequency to avoid noise signals (¶ 0011).  Chau further discloses “receiving a noise signal” (fig 5) “flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal” (¶ 0041, ¶ 0046).  Chau teaches  “-2-Application No. 16/932,036Further, the noise detecting circuit 82 could determine the noise spectrum when the test current circuit 76 is not generating the test current 74, such that only induced noise, if present, is provided” (¶ 0046) disclosing “therefrom when the waveform designated by the waveform designator is one of the known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” where the “noise” is “induced from other loads in the battery power system” ¶ 0019)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to implement a technique for detecting and accounting for noise in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama teaches “the other loads” are part of a “transportation system” (fig 1).
Kodama does not teach:
	the frequency component detector detecting a target noise signal having a frequency component in the noise signal corresponding to the reference frequency of the AC signal designated by the waveform designator, and 
	the frequency component detector detecting the target noise signal by performing a primary lock-in detection based on a product of the noise signal and the reference signal determined in accordance with the AC signal designated by the waveform designator; 
	a noise determiner that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal”; 
Van Baak teaches:
	“the frequency component detector detecting a target noise signal having a frequency component in the noise signal corresponding to the reference frequency of the AC signal designated by the waveform designator, and 
the frequency component detector detecting the target noise signal by performing a primary lock-in detection based on a product of the noise signal and the reference signal determined in accordance with the AC signal designated by the waveform designator” (Van Baak, abstract, page 793, § D:  Van Baak discloses implementation of a lock-in amplifier and “lock-in detection” technique and further examines the effects of input noise on the output (abstract).  Further, Van Baak specifically teaches about how a lock-in amplifier can be used to measure the spectral density of noise that includes receiving a noise signal flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom, and detecting a target noise signal having a frequency component in the noise signal corresponding to the reference frequency of the AC signal designated by “the waveform designator,” “the frequency component detector detecting the target noise signal by performing a primary lock-in detection based on a product of the noise signal and the reference signal determined in accordance with the AC signal designated by the waveform designator” (page  793, § D).  Van Baak teaches “In such experiments, no signal at all is presented to the input, only a pure-noise waveform. In such experiments, the choice of reference frequency serves only to locate that point fr in frequency space at which the noise density                         
                            S
                            =
                            S
                            (
                            
                                
                                    f
                                
                                
                                    r
                                
                            
                            )
                        
                     of Eq. (22) will be measured” (page 793 § D 1st paragraph), in other words, Van Baak teaches a technique for determining a target noise signal at the reference frequency based on lock-in detection.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kodama by implementing noise detection using a lock-in detection technique as taught by Van Baak motivated by a desire to apply a known technique to a known device, the battery monitoring system, ready for improvement to yield predictable results (KSR) of looking for noise signals at particular frequencies corresponding to frequencies used in the impedance analysis.
Kodama does not teach:
	a noise determiner that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal”; 
Chau teaches:
	a noise determiner that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal” (Chau, fig 6, ¶ 0030, ¶ 0045-¶ 0046:  Chau teaches “a noise determiner,” a ”noise detecting circuit” (fig 6) “that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal”  (¶ 0030, ¶ 0045 
-¶ 0046) as Chau teaches “a noise spectrum of noise signals at defined frequencies induced on the tested battery cell(s) is determined.  The noise spectrum is analyzed to determine frequencies at which noise is reduced or not present” (¶ 0030).  Chau also teaches setting the sampling frequency to different frequencies over a desired frequency spectrum (¶ 0046)). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to include a noise detecting circuit for detecting and accounting for noise in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama teaches:
“a calculator that calculates a complex impedance of the storage battery based on the frequency component of the target AC signal detected by the frequency component detector in the response AC signal” (Kodama, fig 4, ¶ 0006, ¶ 0059-¶ 0060:  Kodama teaches “a calculator” (fig 4, measurement device 210) “that calculates a complex impedance of the storage battery” as Chau teaches “results of measurement of an AC impedance of module M for each frequency of sinusoidal waves are obtained” (¶ 0060) and  “based on the frequency component of the target AC signal detected by the frequency component detector in the response AC signal” as Chau teaches “A real number component and an imaginary number component of an impedance of the battery module are calculated from the applied AC signal (an application signal) and the measured response signal, and results of calculation are discretely plotted on a complex plane” (¶ 0006)).
Kodama does not teach:
	“a noise controller that either avoids or removes the target noise signal at least before the calculator calculates the complex impedance of the storage battery when the noise determiner recognizes the presence of the target noise signal”.
	Chau teaches:
“a noise controller that either avoids or removes the target noise signal at least before the calculator calculates the complex impedance of the storage battery when the noise determiner recognizes the presence of the target noise signal”  (Chau, ¶ 0041, ¶ 0047:  Chau teaches “a noise controller that either avoids or removes the target noise signal at least before the calculator calculates the complex impedance of the storage battery when the noise determiner recognizes the presence of the target noise signal”  as Chau teaches “Thus, if the noise spectrum were determined prior to battery testing, the battery monitoring devices could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum 66 to a test battery cell(s) 18 to avoid the noise signals 44 being present in the DC voltage signal 48 generated across the tested battery cell(s) 18” (¶ 0041).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama to include a noise controller for accounting for noise as disclosed by Chau in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.

Regarding claim 5 Kodama does not teach:
	“the noise controller instructs the signal controller to cause the storage battery to output the response AC signal by changing a frequency of the response AC signal”. 
Chau discloses:
	“the noise controller instructs the signal controller to cause the storage battery to output the response AC signal by changing a frequency of the response AC signal” (Chau,   ¶ 0047:   Chau discloses “the noise controller instructs the signal controller to cause the storage battery to output the response AC signal by changing a frequency of the response AC signal” as Chau teaches “provide a determined test frequency setting 80 in the test frequency setting signal 78 provided to the test current circuit 76. The test frequency setting 80 can be controlled by the noise detecting circuit 82 to set the frequency of the test current to a reduced noise frequency, such that noise is reduced or avoided on the DC voltage signal 48 used to determine the SOH of a tested battery cell(s) 18 (¶ 0047)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama to include the noise controller as disclosed by Chau motivated by a desire to apply a known technique, a noise controller, to a known device ready for improvement to yield predictable results (KSR) that improves results of impedance determination by choosing frequencies for impedance determination having a low noise influence.

Regarding Independent claim 7 Kodama teaches:
	“A method of monitoring a state of a storage battery (Kodama ¶ 0006) composed of an electrolyte and multiple electrodes (Kodama ¶ 0034, ¶ 0039) mounted on a transportation system, the method” (Kodama, fig 1) comprising: 
Kodama does not teach:
	“obtaining and storing one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system;” 
	Chau teaches:
“obtaining and storing one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” ” (Chau, abstract, ¶ 0041, ¶ 0043-0045:  Chau discloses a battery monitoring system and technique that includes applying test signals to a battery and further about monitoring and detecting noise that may impact the battery monitoring (abstract).  Chau teaches “if the noise spectrum 66 in fig 5 were determined prior to battery 20 testing, the battery monitoring devices 14 could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum 66 to a test  battery cell(s) 18 to avoid the noise signals 44 being present in the DC voltage signal 48 generated across the tested battery cell(s) 18” (¶ 0041) discloses “obtaining and storing one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” where the “noise” is “induced from other loads in the battery power system”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to further include noises having a constant frequency similar to the reference frequency generated by a noise source in the transportation system stored in a memory motivated by a desire to apply a known device ready for improvement to yield predictable results (KSR) that improves results of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama teaches “the other loads” are part of a “transportation system” (fig 1).
Kodama teaches:
“designating a given waveform of an AC signal by specifying at least a reference frequency” (Kodama, ¶ 0006, ¶ 0057-¶ 0058, ¶ 0060: Kodama teaches “an AC signal at a frequency within a prescribed range is successfully applied to a battery module” (¶ 0006) disclosing “designating a given waveform of an AC signal by specifying at least a reference frequency”).  
“determining a reference signal in accordance with the AC signal having the reference frequency” (Kodama, ¶ 0057:  Kodama teaches sinusoidal waves output by the oscillator (¶ 0057)).
Kodama does not teach:
“detecting voltage variations generated between terminals of the storage battery”;  
	Chau teaches:
	“detecting voltage variations generated between terminals of the storage battery” (Chau, fig 7, fig 8B, ¶ 0046-¶ 0048, ¶ 0051:  Chau teaches “measure the voltage of the DC voltage signal (48) to determine the SOH of the battery cell(s)” (fig 7, step 98) and “determine if the measured voltage of the DC voltage signal 48 is within a predetermined range of the expected voltage for the applied predetermined load for the adjusted sampling frequency” (fig 8B, step 116(3)) where “within a predetermined range” discloses “voltage variations”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama by detecting changes in voltage as taught by Chau to implement a technique for detecting and accounting for noise, as noise occurs at different voltages, in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama does not teach:
	“performing a primary lock-in detection based on a product of a reference signal determined in accordance with the reference signal and the voltage variations” 
	Van Baak teaches:
“performing a primary lock-in detection based on a product of a reference signal determined in accordance with the reference signal and the voltage variations” (Van Baak, , abstract, page 793, § D:  Van Baak discloses implementation of a lock-in amplifier and “lock-in detection” technique and further examines the effects of input noise on the output (abstract).  Van Baak teaches “In such experiments, no signal at all is presented to the input, only a pure-noise waveform. In such experiments, the choice of reference frequency serves only to locate that point fr in frequency space at which the noise density                         
                            S
                            =
                            S
                            (
                            
                                
                                    f
                                
                                
                                    r
                                
                            
                            )
                        
                     of Eq. (22) will be measured” (page 793 § D 1st paragraph), in other words, Van Baak teaches a technique for determining a target noise signal at the reference frequency based on lock-in detection.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kodama by implementing noise detection using a lock-in detection technique as taught by Van Baak motivated by a desire to apply a known technique to a known device, the battery monitoring system, ready for improvement to yield predictable results (KSR) of looking for noise signals at particular frequencies corresponding to frequencies used in the impedance analysis.
Kodama does not teach:
	“the given waveform as designated is one of the known frequencies generally output from either the  noise generation source mounted on the transportation system or the noise source connected to the transportation system”; 
	“determining a presence or an absence of a noise signal generated by the noise generation source or the noise source and flowing through the storage battery having a frequency corresponding to the reference frequency based on a result of the primary lock-in detection”; 
	Chau teaches:
	“the given waveform as designated is one of the known frequencies generally output from either the  noise generation source mounted on the transportation system or the noise source connected to the transportation system” (Chau, abstract, ¶ 0019, ¶ 0041, ¶ 0043-0045:  Chau discloses a battery monitoring system and technique that includes applying test signals to a battery and further monitoring and detecting noise that may impact the battery monitoring (abstract).  Chau teaches “if the noise spectrum 66 in fig 5 were determined prior to battery 20 testing, the battery monitoring devices 14 could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum 66 to a test  battery cell(s) 18 to avoid the noise signals 44 being present in the DC voltage signal 48 generated across the tested battery cell(s) 18” (¶ 0041) where the “noise” is “induced from other loads in the battery power system” (¶ 0019) and “if the noise spectrum 66 in fig 5 were determined prior to battery 20 testing” discloses “the given waveform as designated is one of the known frequencies”). 
Kodama teaches “the other loads” are part of a “transportation system” (fig 1).
Kodama does not teach:
	“determining a presence or an absence of a noise signal generated by the noise generation source or the noise source and flowing through the storage battery” 
Chau teaches:
“determining a presence or an absence of a noise signal generated by the noise generation source or the noise source and flowing through the storage battery (Chau, ¶ 0030, ¶ 0045-¶ 0046:  Chau teaches “a noise spectrum of noise signals at defined frequencies induced on the tested battery cell(s) is determined.  The noise spectrum is analyzed to determine frequencies at with noises is reduced or not present” (¶ 0030).  The “noise” is “induced from other loads in the battery power system” (¶ 0019). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama by detecting the absence or presence of noise as taught by Chau to implement a technique for detecting and accounting for noise, in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama does not teach:
	The noise has “a frequency corresponding to the reference frequency based on a result of the primary lock-in detection”; 

Van Baak teaches:
The noise has “a frequency corresponding to the reference frequency based on a result of the primary lock-in detection” (Van Baak, , abstract, page 793, § D:  Van Baak discloses implementation of a lock-in amplifier and “lock-in detection” technique and further examines the effects of input noise on the output (abstract).  Van Baak teaches “In such experiments, no signal at all is presented to the input, only a pure-noise waveform. In such experiments, the choice of reference frequency serves only to locate that point fr in frequency space at which the noise density                         
                            S
                            =
                            S
                            (
                            
                                
                                    f
                                
                                
                                    r
                                
                            
                            )
                        
                     of Eq. (22) will be measured” (page 793 § D 1st paragraph), in other words, Van Baak teaches a technique for determining a target noise signal at the reference frequency based on lock-in detection.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kodama by implementing noise detection using a lock-in detection technique as taught by Van Baak motivated by a desire to apply a known technique to a known device, the battery monitoring system, ready for improvement to yield predictable results (KSR) of looking for noise signals at particular frequencies corresponding to frequencies used in the impedance analysis. 
Kodama teaches
“causing the storage battery to output a response AC signal as a response based on its own power” (Kodama, ¶ 0006, ¶ 0058:  Kodama teaches “an AC signal at a frequency within a prescribed range is successively applied to a battery module and a response signal from the battery module at that time is measured” disclosing “causing the storage battery to output a response AC signal as a response based on its own power”). 
“receiving the response AC signal from the storage battery” (Kodama, ¶ 0006,           ¶ 0054, ¶ 0058:  Kodama teaches a current is detected “which flows through module M and outputs a result of detection to lock-in amplifier 213 as a response signal from module M” disclosing “receiving the response AC signal from the storage battery” as “module M” is the battery (¶ 0054));
Kodama does not teach:
	“removing the noise signal from the response AC signal when the noise signal is determined to be present” 
	Chau teaches:
	“removing the noise signal from the response AC signal when the noise signal is determined to be present” (Chau, fig 5, ¶ 0041:  Chau teaches “if the noise spectrum 66 in fig 5 were determined prior to battery 20 testing, the battery monitoring devices 14 could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum 66 to a test battery cell(s) 18 to avoid the noise signals 44 being present in the DC voltage signal 48 generated across the tested battery cell(s) 18” disclosing “removing the noise signal from the response AC signal when the noise signal is determined to be present”).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama by removing a noise signal as taught by Chau to implement a technique for detecting and accounting for noise, in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama teaches:
“detecting a target AC signal having a frequency component in the response AC signal corresponding to the reference frequency of the AC signal by performing a secondary lock-in detection based on a product of the reference signal and the response AC signal” (Kodama, ¶ 0059:  Kodama teaches “Lock-in amplifier 213 compares a phase of the sinusoidal waves received from oscillator 211 with a phase of the response signal detected by potentiostat 212 and outputs a result of comparison (a phase difference between the sinusoidal waves and the response signal) to analyzer 220” (¶ 0059) disclosing “detecting a target AC signal having a frequency component in the response AC signal corresponding to the reference frequency of the AC signal by performing a secondary lock-in detection based on a product of the reference signal and the response AC signal”). 
“calculating a complex impedance of the storage battery based on the frequency component of the target AC signal in the response AC signal” (Kodama, ¶ 0006, ¶ 0059-       ¶ 0060:  Chau teaches “A real number component and an imaginary number component of an impedance of the battery module are calculated from the applied AC signal (an application signal) and the measured response signal, and results of calculation are discretely plotted on a complex plane” (¶ 0006) disclosing “calculating a complex impedance of the storage battery based on the frequency component of the target AC signal in the response AC signal”).

Regarding claim 8 Kodama teaches:
	“the signal controller causes the storage battery to output the response AC signal by adjusting an amount of AC current flowing through the storage battery as a disturbance for the storage battery” (Kodama, ¶ 0005, ¶ 0061:  Kodama teaches “an AC voltage is applied to module M, and a current which flows through module M at that time is detected” (¶ 0061) where “module M” is the battery (¶ 0054) and “a current which flows through module M” discloses “an amount of AC current flowing through the storage battery.”  Kodama teaches “an AC signal at a frequency within a prescribed range is successively applied to a battery module and a response signal from the battery module at that time is measured” (¶ 0006) disclosing ““the signal controller causes the storage battery to output the response AC signal by adjusting an amount of AC current flowing through the storage battery”).
	Kodama does not teach:
	“the noise signal is a voltage variation generated between terminals of the storage battery when the storage battery operates without the disturbance”
	Chau teaches:
	“the noise signal is a voltage variation generated between terminals of the storage battery when the storage battery operates without the disturbance” (Chau, ¶ 0046-¶ 0048,   ¶ 0051:  Chau teaches “the noise detecting circuit 82 could determine the noise spectrum when the test current circuit 76 is not generating the test current 74, such that only induced noise, if present, is provided as the AC Voltage signal 40(1)-40(N) into the demodulator circuit 46” 
(¶ 0046) where “AC Voltage signal 40(1)-40(N)” discloses “a voltage variation generated between terminals of the storage battery”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama by detecting changes in voltage as taught by Chau to implement a technique for detecting and accounting for noise, as noise occurs at different voltages, in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Chau and Van Baak as applied to claim 1 above, and further in view of Van Der Wijst, U.S. Pub. No. 2009/0027648 A1.

Regarding claim 4 Kodama as modified does not teach:
	“the noise controller compares the frequency component in the response AC signal with the frequency component in the target noise signal and subtracts the frequency component in the target noise signal from the frequency component in the response AC signal after the secondary lock-in detection and before calculation of the complex impedance, and” 
	“the calculator calculates the complex impedance based on a result of the subtraction”.  
	Van Der Wijst teaches:
	“the noise controller compares the frequency component in the response AC signal with the frequency component in the target noise signal and subtracts the frequency component in the target noise signal from the frequency component in the response AC signal after the secondary lock-in detection and before calculation of the complex impedance,” 
“the calculator calculates the complex impedance based on a result of the subtraction” (Van Der Wijst, ¶ 0009:  Van Der Wijst teaches about techniques for reducing noise in a signal that includes subtracting the noise component for the noise frequency from the actual signal to obtain a noise reduced signal (¶ 0009).  While Van Der Wijst is not directed to battery monitoring or impedance calculation, his teachings provide a standard and straightforward method for reducing or removing noise based on detecting the noise component and then subtracting the noise component from the original signal.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama in view of Chau and Van Baak with the teachings of Van Der Wijst to further include wherein the noise controller compares the frequency component in the response AC signal with the frequency component in the target noise signal and subtracts the frequency component in the target noise signal from the frequency component in the response AC signal after the secondary lock-in detection and before calculation of the complex impedance, and wherein the calculator calculates the complex impedance based on a result of the subtraction motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) and implement a straightforward alternative noise reduction by means of subtracting the noise from the response signal.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama, U.S. Pub. No., 2019/0331738 A1 in view of Chau et al. (US 2016/0109525).  

Regarding Independent claim 6 Kodama teaches:
	“A transportation system including a battery monitoring system for monitoring a state of a storage battery including an electrolyte and multiple electrodes, the battery monitoring system” (Kodama, fig 1, fig 4, ¶ 0006, 0034, 0039:  Kodama discloses “a battery monitoring system” (fig 4) “for monitoring a state of a storage battery including an electrolyte and multiple electrodes” (¶ 0006, 0034 & 0039), that is part of “A transportation system” (fig 1))  comprising:
	“a waveform designator that designates a given waveform of an AC signal by defining a reference frequency” (Kodama, fig 4, ¶ 0006, ¶ 0057-¶ 0058, ¶ 0060:  Kodama teaches “a waveform designator” (fig 4, oscillator 211) “that designates a given waveform of an AC signal by defining a reference frequency” (Par. 0057-0058), as Kodama teaches “an AC signal at a frequency within a prescribed range is successfully applied to a battery module” (¶ 0006)).
  	Kodama does not teach:
	“a storage unit that stores one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” 
	Chau teaches:
“a storage unit that stores one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” (Chau, abstract, ¶ 0041, ¶ 0043-0045:  Chau discloses a battery monitoring system and technique that includes applying test signals to a battery and further about monitoring and detecting noise that may impact the battery monitoring (abstract).  Chau teaches “if the noise spectrum 66 in fig 5 were determined prior to battery 20 testing, the battery monitoring devices 14 could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum 66 to a test  battery cell(s) 18 to avoid the noise signals 44 being present in the DC voltage signal 48 generated across the tested battery cell(s) 18” (¶ 0041) where the “noise” is “induced from other loads in the battery power system” disclosing “a storage unit that stores one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system”
Kodama teaches Kodama teaches “the other loads” are part of a “transportation system” (fig 1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to further include noises having a constant frequency similar to the reference frequency generated by a noise source in the transportation system stored in a memory motivated by a desire to apply a known device ready for improvement to yield predictable results (KSR) that improves results of impedance determination by choosing frequencies for impedance determination having a low noise influence.
	Kodama teaches:
	“a signal controller that causes the storage battery to output a response AC signal based on its own power as a monitoring target” (Kodama, fig 4 ¶ 0006, ¶ 0054, ¶ 0058:  Kodama teaches “a signal controller” (fig 4, Measurement device 210, see potentiostat 212) “that causes the storage battery to output a response AC signal as a response” (¶ 0058) as Kodama teaches an application signal is applied to “module M” (the storage battery (¶ 0054)) where the storage battery outputs “a response AC signal based on its own power” (¶ 0006 & 0058)).  
	“a response signal input unit that receives the response AC signal as a response from the storage battery” (Kodama, fig 4, ¶ 0054, ¶ 0058:  Kodama teaches “a response signal input unit” (fig 4, measurement device 210, see lock-in amplifier 213) “that receives the response AC signal as a response from the storage battery” (¶ 0058) as Kodama teaches a current is detected “which flows through module M and outputs a result of detection to lock-in amplifier 213 as a response signal from module M” (¶ 0058) where “module M” is the battery 
(¶ 0054)). 
“a frequency component detector that detects a target AC signal having a frequency component in the response AC signal corresponding to the reference frequency” (Kodama, fig 4, ¶ 0059:  Kodama teaches “a frequency component detector” (fig 4, lock-in amplifier 213) “that detects a target AC signal having a frequency component in the response AC signal corresponding to the reference frequency” as characterized in the functionality of a lock-in amplifier (¶ 0059)).  
	“the frequency component detector detecting the target AC signal having the frequency component corresponding to the reference frequency by performing lock-in detection based on a product of a reference signal determined in accordance with the reference frequency and the response AC signal input to the response signal input unit” (Kodama, fig 4, ¶ 0059:  Kodama teaches “a frequency component detector” (fig 4, lock-in amplifier 213) that detects a “target AC signal” having a frequency component included in “the response AC signal” corresponding to “the reference frequency” characterized in the functionality of a lock-in amplifier (¶ 0059),as Kodama teaches “Lock-in amplifier 213 compares a phase of the sinusoidal waves received from oscillator 211 with a phase of the response signal detected by potentiostat 212 and outputs a result of comparison (a phase difference between the sinusoidal waves and the response signal) to analyzer 220” (¶ 0059) thereby disclosing “the frequency component detector detecting the target AC signal having the frequency component corresponding to the reference frequency by performing lock-in detection based on a product of a reference signal determined in accordance with the reference frequency and the response AC signal input to the response signal input unit”
	“a calculator that calculates a complex impedance of the storage battery based on the frequency component of the target AC signal detected by the frequency component detector in the response AC signal” (Kodama, fig 4, ¶ 0006, ¶ 0059-¶ 0060:  Kodama teaches “a calculator” (fig 4, measurement device 210) “that calculates a complex impedance of the storage battery” as Chau teaches “results of measurement of an AC impedance of module M for each frequency of sinusoidal waves are obtained” (¶ 0060) where “module M” is the battery (¶ 0054) and  “based on the frequency component of the target AC signal detected by the frequency component detector in the response AC signal” as Chau teaches “A real number component and an imaginary number component of an impedance of the battery module are calculated from the applied AC signal (an application signal) and the measured response signal, and results of calculation are discretely plotted on a complex plane” (¶ 0006)).
	“the waveform designator designates the given waveform of an AC signal by defining a reference frequency” (Kodama, fig 4, ¶ 0006, ¶ 0057-¶ 0058, ¶ 0060:  Kodama teaches “a waveform designator” (fig 4, oscillator 211) “that designates the given waveform of an AC signal” (Par. 0057-0058), by “defining a reference frequency” as Kodama teaches “an AC signal at a frequency within a prescribed range is successfully applied to a battery module” (¶ 0006)).
Kodama does not teach:
“excluding the one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system.”    
Chau teaches:
“excluding the one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” (Chau, abstract, fig 1-5, ¶ 0041, ¶ 0043-0045:  Chau discloses a battery monitoring system and technique that includes applying test signals to a battery and monitoring and detecting noise that may impact the battery monitoring (abstract).  Chau teaches “if the noise spectrum 66 in fig 5 were determined prior to battery 20 testing, the battery monitoring devices 14 could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum 66 to a test  battery cell(s) 18 to avoid the noise signals 44 being present in the DC voltage signal 48 generated across the tested battery cell(s) 18” (¶ 0041) where the “noise” is “induced from other loads in the battery power system” (¶ 0019).  Fig. 5 depicts four frequency ranges 68(1) – 68(4) with a noise signal with higher amplitudes.  Chau teaches setting the frequency of the test current to avoid the known noise signals with higher amplitudes thereby disclosing “excluding the one or more known frequencies generally output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama by excluding noise signals with higher amplitudes as taught by Chau in order to implement a technique for detecting and accounting for noise in order to apply a known technique, accounting for noise, to a known device ready for improvement to yield predictable results (KSR) that further improves the calculation of impedance determination by choosing frequencies for impedance determination having a low noise influence.
Kodama teaches “the other loads” are part of a “transportation system” (fig 1).

Response to Arguments
Applicant’s arguments (remarks) filed on 09/24/2022 have been fully considered.

Regarding I.  Prior Art Rejections, page 7-14 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with respect to the amendments.  New grounds for rejection are necessitated by the amendments and are presented above.
	Applicant argues “On the other hand, Van Baak performs lock-in detection over a given range in a gray area to detect a floor noise level. However, a vertical axis of each of graphs of in Figs. 2 and 5 and the introduction of Van Baak indicates RMS (Root-Mean-Square) output fluctuations. Hence, it appears that Van Baak only detects such a floor noise level over the given range, and does not detect a floor noise with a given frequency as a point as in the present application. Thus, the claimed features are quite different from Van Baak, and the remaining applied art does not cure the deficiencies of Van Baak” (remarks page 12).
Examiner respectfully disagrees.  Van Baak teaches “In such experiments, the choice of reference frequency serves only to locate that point fr in frequency space at which the noise density             
                S
                =
                S
                (
                
                    
                        f
                    
                    
                        r
                    
                
                )
            
         of Eq. (22) will be measured” (page 793 § D 1st paragraph), in other words, Van Baak teaches a technique for determining a target noise signal at the reference frequency based on lock-in detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kemp et al., U.S. Pub. No. 2017/0077560 A1, teaches a wireless monitor for detecting and indicating a condition of a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        12/2/2022